PER CURIAM:
Chet Kaufman, appointed counsel for Roderick Kenenth Wims on this direct criminal appeal, has filed a motion to withdraw on appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Wims’s conviction and sentence are AFFIRMED.